Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 6 June [1809]
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          From Louis Philippe Gallot de Lormerie
          
            Monsieur
            Philade 6. Juin 1808 1809.—
          
          Dans la lettre que j’ai Eu L’honneur de vous Ecrire en der Lieu J’ai obmis de Vous informer que j’avois reçu en 8bre der une Lettre du Departement de LEtat a Washington qui m’informe que toute personne non citoyen des E:u doit pour obtenir la permission de sEmbarquer pour L’Europe prouver que les ministres des nations belligerantes n’ont aucune Opposition a former au Passâge de cette personne.
          J’Etois certainement dans L’intention de ne pas partir sans un passeport 1° des agens Diplomatiques du Gouvernement de LEmpire français, ici, sans lequel passeport je ne pourois même dèbarquer en françe ni dans aucune terre soumise a la puissançe française. 2° avec un passeport ègalement du ministre Anglais, renouvellé (car j’ai Encor celui que m’a donné Mr Liston de Conçert avec notre Consul Genéral alors Mr De LEtombe). mais il faut d’abord que L’intercourse entre les deux nations ait repris son cours, ou que quelque vaisseau commissionné des E:u Soit Expèdié pour françe. Jai Lhonneur de vous rèitérer la néçessite ou je suis de remporter avec moi plusieurs Effets français que j’ai importés icy, notamment ma Bibliotheque dEnviron 600 Volumes, et ma Collection de Tableaux D hist: naturelle. tous ces objets appartiennent aux sçiences et aux Arts, car Je ne suis point marchand, mais homme de Lettres.
          Jai pris la Liberté de vous remettre dans ma derniére Lettre un Extrait d’un mémoire que j’ai Envoyé au président de la societé d’Agricre de Pensilvanie sur un objet important pour les E:u—Savoir, L’Aménagement des forêts et la nèçessité de plantations dArbres forestiers notamment sur les Grandes routes, afin de se procurer de beaux bois de construction—
          Permettés moi de Solliçiter L’honneur de Votre réponse sur ce sujet et s’il est possible votre avis sur les moyens de tirer parti de mes Terres, en Kenty avant de partir pour françe ou Je serrois trés flatté de pouvoir vous être utile, a L’institut, au Museum, a la societé d’Agricre &c J’aÿ L’honneur dEtre trés respectueusement
          
            Monsieur,Votre trés humble et trés devoué serviteur
             De Lormerie
          
         
          Editors’ Translation
          
            
              Sir
              Philadelphia 6. June 1808 1809.—
            
            In the last letter I had the honor of writing you, I neglected to inform you that last October I received a letter from the State Department in Washington informing me that, in order to obtain permission to sail to Europe, noncitizens of the United States must prove that the ministers of the belligerent nations do not oppose their passage.
            I certainly did not intend to leave without a passport: first, one from the diplomatic agents of the government of the French Empire here, without which I could not even disembark in France, nor in any other land under French rule; second, one also from the English minister, renewed (for I still have the one that Mr. Liston gave me in concert with Mr. de Létombe, our consul general at the time). But prior to this, diplomatic relations need to be reestablished between the two nations or a vessel commissioned by the United States must be dispatched to France. I have the honor of reiterating my need to take back with me several French items that I brought here, notably my library of some six hundred volumes and my collection of natural-history pictures. All of these objects belong to science and the arts inasmuch as I am a man of letters, not a merchant.
            In my last letter I took the liberty of including an excerpt of a study that I had sent to the president of the Pennsylvania Agricultural Society on a subject of importance to the United States, namely the management of forests and the need to plant trees, notably along major roads, in order to produce good lumber—
            Please allow me to solicit the honor of your answer on this matter and, if possible, your advice on how to profit from my land in Kentucky before I leave for France, where I would be quite flattered to be of service to you at the Institut de France, the Muséum National d’Histoire Naturelle, the Société d’agriculture du département de la Seine, etc., I have the honor of being, very respectfully
            
              Sir,Your very humble and devoted servant
              De Lormerie
            
          
        